       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 1 of 18                     FILED
                                                                                  2019 Sep-30 PM 06:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SANTANO KELLEY,                            }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 2:13-cv-01012-MHH
                                           }
CITY OF FAIRFIELD,                         }
                                           }
       Defendant.                          }

                          MEMORANDUM OPINION

      Santano Kelley and the City of Fairfield have filed cross motions for summary

judgment. Mr. Kelley asserts that the City’s enforcement of the pre-amendment

version of Ordinance 878 was unconstitutional because the City seized private

vehicles on private property without permission or a valid warrant and failed to

provide owners with notice or an opportunity to be heard before classifying the

vehicles as “junk cars.” (Doc. 57, ¶¶ 107-109; 111-112). Mr. Kelley contends that

the City revised Ordinance 878 because of this lawsuit.         Mr. Kelley seeks a

declaratory judgment and damages “fully compensating [him] for the damages

suffered as a direct and proximate result of” the City’s seizure of vehicles under the

Ordinance. (Doc. 57, ¶ 117(f)). In addition, Mr. Kelley seeks attorney fees and costs

and “[s]uch other and further relief as the court finds proper.” (Doc. 56,

¶ 117(g)-(h)).
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 2 of 18




      The City contends that Mr. Kelly’s claim is mooted by the City’s 2017

revision of Ordinance 878, that Mr. Kelley lacks standing to assert a claim for

declaratory relief or damages, and that Mr. Kelley has failed to establish a protected

property interest in the seized vehicles. (Doc. 101, p. 2). For the reasons explained

below, the Court will grant the City’s motion and deny Mr. Kelley’s motion for

summary judgment.

   I. SUMMARY JUDGMENT STANDARD

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). To demonstrate that there is a genuine dispute

as to a material fact that precludes summary judgment, a party opposing a motion

for summary judgment must cite “to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A).

When considering a summary judgment motion, a district court must view the

evidence in the record and draw reasonable inferences in the light most favorable to

the non-moving party. Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138

(11th Cir. 2018). “The court need consider only the cited materials, but it may


                                          2
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 3 of 18




consider other materials in the record.” FED. R. CIV. P. 56(c)(3).

      Cross motions for summary judgment do not alter the Rule 56 standard. See

United States v. Oakley, 744 F.2d 1553, 1555-56 (11th Cir. 1984) (“Cross motions

for summary judgment will not, in themselves, warrant the court in granting

summary judgment unless one of the parties is entitled to judgment as a matter of

law on facts that are not genuinely disputed.”). “In practice, cross motions for

summary judgment may be probative of the nonexistence of a factual dispute, but

this procedural posture does not automatically empower the court to dispense with

the determination whether questions of material fact exist.” Georgia State

Conference of NAACP v. Fayette Cty. Bd. of Comm'rs, 775 F.3d 1336, 1345 (11th

Cir. 2015) (quoting Lac Courte Oreilles Band of Lake Superior Chippewa Indians

v. Voigt, 700 F.2d 341, 349 (7th Cir. 1983)) (internal quotation marks and brackets

omitted). “If both parties proceed on the same legal theory and rely on the same

material facts ... the case is ripe for summary judgment.” NAACP, 775 F.3d at 1345

(quoting Shook v. United States, 713 F.2d 662, 665 (11th Cir. 1983)) (internal

quotation marks omitted) (alteration supplied by NAACP).

   II. BACKGROUND

      Mr. Kelley tows, repairs, and restores cars. (Doc. 110-1, ¶¶ 3-4). When

working on them, Mr. Kelley keeps cars on a private lot that he has permission to

use. (Doc. 102-1, p. 1; Doc. 105-1, ¶ 4). He often does not perfect title on the


                                          3
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 4 of 18




vehicles until he is ready to sell them. (Doc. 110-1, ¶¶ 4–5). Some of the vehicles

are so old that Mr. Kelley cannot obtain a valid title for them. (Doc. 11-8, ¶ 8 ); Ala.

Code § 810-5-75-.68 (2).

       There are six cars at the center of this case: a black 1974 Triumph Spitfire, a

red 1969 Datsun 1600 SPL311, a blue 1991 Ford Aerostar, a blue 1991 Ford Probe,

a brown 1983 Jeep Wagoneer, and a white 2000 Mercedes-Benz M Class.

(Doc. 105-1, ¶ 3, Doc. 107-1, p. 2; Doc. 107-2, p. 2; Doc. 107-3, p. 2; Doc. 107-4,

p. 2; Doc. 107-5, p. 2; Doc. 107-6, p. 2).1 As of May 27, 2011, Mr. Kelley had a

certificate of title to only one of the vehicles—the Jeep Wagoneer. (Doc. 110-1,

¶ 6). Because of the age of the Spitfire and the Datsun, Mr. Kelley could not acquire

certificates of title for those vehicles. (Doc. 11-1, ¶ 8). Mr. Kelley did not obtain a

certificate of title for either the Ford Probe or the Ford Aerostar until April 6, 2012.

(Doc. 102-5, p. 1; Doc. 102-6, p. 1). Mary Phillips owned the Mercedes-Benz. (Doc.

105-2, ¶ 3).

       Pre-amendment, Ordinance 878 prohibited persons from discarding “junked”

vehicles on property within city limits. (Doc. 102-8, p. 2). When the events at issue

in Mr. Kelley’s lawsuit transpired, Ordinance 878 provided:

             Section 4. Disposition of Wrecked or Discarded Vehicles. No
       person in charge or control of any property within the City whether as

1
  The record reveals some disagreement about the year and models of the vehicles. For simplicity,
the Court refers to the vehicles as described in Mr. Kelley’s affidavit. (Doc. 105-1, ¶ 3).


                                               4
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 5 of 18




      owner, tenant, occupant, lessee, or otherwise, shall allow any partially
      dismantled, non-operating, wrecked, junked, or discarded vehicles to
      remain on such property longer than seventy-two hours; and no person
      shall leave any such vehicle on any property within the City for a longer
      time than seventy-two hours; . . . .

             Section 5. Impounding. The Chief of Police or any member of
      his department designated by him is hereby authorized to remove or
      have removed, any vehicle left at any place within the City which
      reasonably appears to be in violation of this Ordinance or lost, stolen,
      or unclaimed. Any vehicle so taken up and removed shall be stored in
      a suitable place provided by the City. A permanent record giving the
      date of the taking of each vehicle, the place where found and taken and
      a description of the vehicle shall be kept by the Chief of Police.

(Doc. 102-8, p. 2).

      Pre-amendment, the ordinance allowed the owner of an impounded vehicle to

“redeem the same at any time prior to its sale by paying the reasonable expense of

taking the vehicle in charge, and its maintenance and storage.” (Doc. 102-8, p. 4).

After three months, the Chief of Police was authorized to sell the impounded

vehicles at a public auction “after giving public notice of the time and place of the

sale.” (Doc. 102-8, p. 4).

      On May 27, 2011, Weil Wrecker Service, at the behest of the City of Fairfield,

towed the six vehicles at issue from the private lot that Mr. Kelley used. (Doc. 105-1,

¶ 4). The next day, Mr. Kelley went to the Chief of Police at the Fairfield Police

Department and tried to get his cars back. (Doc. 105-1, ¶ 6). The Chief of Police

instructed Mr. Kelley to go to Fairfield City Hall. (Doc. 105-1, ¶ 7). Once there,

Mr. Kelley was sent back to the police department. (Doc. 105-1, ¶ 8). Mr. Kelley
                                          5
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 6 of 18




attempted to file a complaint about his vehicles, but the Chief of Police would not

allow him to do so. (Doc. 105-1, ¶ 9).

      Mr. Kelley asserts that he went to the tow company about two weeks later and

tried to retrieve his cars, but he was told that they had been sold. (Doc. 105-1, ¶ 10).

Records from Weil Wrecker Service indicate that the Ford Probe, Jeep Wagoneer,

and Ford Aerostar were sold on September 21, 2011 for $425, $425, and $525,

respectively, and the Triumph Spitfire and the Datsun were sold on March 20, 2013

for $500 and $1500, respectively. (Doc. 107-1, p. 3; Doc. 107-2, p. 3; Doc. 107-7,

pp. 2–3).

      On May 28, 2013, Mr. Kelley filed his complaint in this action. (Doc. 1). The

Court dismissed with prejudice all but Mr. Kelley’s declaratory judgment claim.

(Doc. 69). In late 2016, the parties agreed upon a revision to Ordinance 878 that

“adequately addresses [Mr. Kelley’s] constitutional concerns.” (Doc. 83, p. 1). The

City notified the Court on March 14, 2017 that the Fairfield City Council had

adopted the revised Ordinance 878. (Doc. 87, p. 1). The revised Ordinance 878, in

pertinent part, creates a new notice procedure for vehicle impoundment:

             Any regularly employed and salaried law enforcement officer of
      this city or other employee of the city designated by the city council,
      who has reasonable grounds to believe that a motor vehicle has been
      abandoned, shall affix to the windshield or other prominent part of the
      vehicle, a tow warning emblem. The emblem shall be five by seven
      inches or larger, bright orange in color, with the printed words “Towing
      Warning” in bold letters at least two inches high, and shall also state
      that unless the vehicle is removed before ___, a.m./p.m. on the ______
                                           6
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 7 of 18




      of the day of ____, ___, the vehicle will be impounded and taken to
      ____, and after 60 days it will be sold to recover the costs of removal,
      storage, and sale. . . . The time set for removal shall be at least seven
      days after the emblem is affixed.

(Doc. 87 p. 6); City of Fairfield Municipal Ordinance 878.5(a). The revised

ordinance also codifies procedures for notice after the removal of vehicles:

              Within 48 hours of the removal of such vehicle, the chief of
      police and/or his designee shall give notice to the registered owner of
      the vehicle, if known, and also to the owner occupying the private
      property from which the vehicle was removed, if known, that such
      vehicle has been impounded and stored for violations of this ordinance.
      . . . The police department shall, within five days after a motor vehicle
      is impounded, notify the state department of motor vehicles of the
      impoundment of the motor vehicle, and such notification shall include
      such information as is available that will enable the department of
      motor vehicles to identify the registered owner of the vehicle.

(Doc. 87, p. 7); City of Fairfield Municipal Ordinance 878.5(d)-(e). Additionally,

revised Ordinance 878 provides for a pre-removal hearing:

             The persons to whom the notices are directed and/or their duly
      authorized agents may file a written request for a hearing before the
      police chief and/or his designees within the seven-day period of
      compliance described in Section 878.5 (a) for the purposes of defending
      the charges by the City. The hearings shall be held as soon as
      practicable after the filing of the request and the persons to whom the
      notices are directed shall be advised of the time and place of such
      hearing at least three days in advance thereof. At any such hearing, the
      City and/or the persons to whom the notices have been directed may
      introduce such witnesses and/or evidence as either party deems
      necessary.

(Doc. 87, p. 6); City of Fairfield Municipal Ordinance 878.5(b).




                                         7
          Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 8 of 18




          The City argues that the revisions to Ordinance 878 have mooted the

controversy between the parties such that this Court no longer has jurisdiction over

this matter and must dismiss Mr. Kelley’s claim for declaratory judgment.

(Doc. 101, p. 5). Mr. Kelley asserts that a controversy still exists and that he is

entitled to summary judgment. (Doc. 102).

   III.     DISCUSSION

      Under Article III of the Constitution, federal courts may adjudicate only actual

cases and controversies. Allen v. Wright, 468 U.S. 737, 750 (1984). The Declaratory

Judgment Act, 28 U.S.C. § 2201, specifically provides that “a declaratory judgment

may be issued only in the case of an ‘actual controversy.’” Malowney v. Federal

Collection Deposit Group, 193 F.3d 1342, 1347 (11th Cir. 1999) (citing Emory v.

Peeler, 756 F.2d 1547, 1551-52 (11th Cir. 1985)). To merit a declaratory judgment,

a litigant must, at a minimum, “have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial

decision.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). The actual

controversy must exist not only when the plaintiff files a complaint, but also

throughout all stages of the action. Flanigan’s Enterprises, Inc. v. City of Sandy

Springs, 868 F.3d 1248, 1255 (11th Cir. 2017) (citing Arizonans for Official English

v. Arizona, 520 U.S. 43, 67 (1997)). For the Court to have jurisdiction to issue a

declaratory judgment, Mr. Kelley “‘must allege facts from which the continuation


                                          8
       Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 9 of 18




of the dispute may reasonably be inferred’” and “assert a reasonable expectation that

the injury [he has] suffered will continue or will be repeated in the future.”

Malowney, 193 F.3d at 1347 (quoting Emory, 756 F.2d at 1552).

      The City of Fairfield argues that Mr. Kelley lacks standing to assert a claim

for declaratory relief and that there is no actual controversy between the parties

because the City’s revision of Ordinance 878 has mooted this action. (Doc. 101,

p. 5). The Court finds that Mr. Kelley’s claim for declaratory relief is moot and that

Mr. Kelley cannot recover damages from the City of Fairfield. Mr. Kelley is entitled

to attorney fees because he is the prevailing party in this action.

   A. Mootness

      Under the mootness doctrine, a case becomes moot and must be dismissed “if

an event occurs . . . that makes it impossible for the court to grant ‘any effectual

relief whatever’ to a prevailing party.” Flanigan’s Enterprises, 868 F.3d at 1255

(quoting Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)). An

exception exists for “voluntary cessation” of allegedly illegal conduct. The United

States Supreme Court has held that voluntary cessation does not moot a case

because:

      [a] controversy may remain to be settled in such circumstances, e.g., a
      dispute over the legality of the challenged practices. The defendant is
      free to return to his old ways. This, together with a public interest in
      having the legality of the practices settled, militates against a mootness
      conclusion.


                                           9
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 10 of 18




United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953). This exception does not

apply where “subsequent events made it absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur.” Friends of the Earth, Inc. v.

Laidlaw Environmental Services, Inc., 528 U.S. 167, 189 (2000).

      If Mr. Kelley cannot establish a “reasonable expectation that the challenged

practice will resume after the lawsuit is dismissed,” then his request for declaratory

judgment is moot. Jews for Jesus, Inc. v. Hillsborough Cty. Aviation Auth., 162 F.3d

627, 629 (11th Cir. 1998). “The test for determining that no such reasonable

expectation exists is ordinarily a ‘stringent’ one and accordingly, the party asserting

mootness generally bears a ‘heavy burden of persua[ding] the court that the

challenged conduct cannot reasonably be expected to start up again.” Flanigan's

Enterprises, 868 F.3d at 1256 (citing Friends of the Earth, 528 U.S. at 189). But

government entities operate under a strong presumption that they are unlikely to

resume illegal conduct. Flanigan’s Enterprises, 868 F.3d at 1256. Thus, “once the

repeal of an ordinance has caused our jurisdiction to be questioned, the plaintiff bears

the burden of presenting affirmative evidence that its challenge is no longer moot.”

Flanigan’s Enterprises, 868 F.3d at 1256 (quoting Nat’l Advert. Co. v. City of

Miami, 402 F.3d 1329, 1334 (11th Cir. 2005).

      The City of Fairfield has adequately called into question this Court’s

jurisdiction based on the 2017 amendment to Ordinance 878. (Doc. 87, p. 5-10). In


                                          10
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 11 of 18




November 2016, the parties informed the Court that they had reached agreement on

a revision to Ordinance 878 that “adequately addresse[d] the constitutional concerns

of [Mr. Kelley] related to the prior version of the ordinance.” (Doc. 83, p. 1). In

March 2017, the City notified the Court that the Fairfield City Council adopted the

revised language of Ordinance 878. (Doc. 87, p. 1). The new ordinance provides

procedures for notice both before and after motor vehicles are towed. (Doc. 87,

p. 6-7); City of Fairfield Municipal Ordinance § 878.5 (a), (d), (e). The revised

ordinance also grants vehicle owners a hearing in which the owners may present

witnesses and evidence to defend against the City’s charges. (Doc. 87, p. 6); City of

Fairfield Municipal Ordinance § 878.5 (b). The burden thus falls on Mr. Kelley to

present affirmative evidence that there is a reasonable expectation that the City of

Fairfield will revert to its former practices upon the dismissal of his lawsuit.

      In Flanigan's Enterprises, the Eleventh Circuit Court of Appeals sitting en

banc identified three broad factors for district courts to examine when determining

whether the repeal of legislation moots a pending case. First, a district court must

“ask whether the change in conduct resulted from substantial deliberation or is

merely an attempt to manipulate [the Court’s] jurisdiction.” Flanigan’s Enterprises,

868 F.3d at 1257. Second, the district court must ask “whether the government’s

decision to terminate the challenged conduct was unambiguous.”              Flanigan’s

Enterprises, 868 F.3d at 1257. Finally, the district court must ask “whether the


                                          11
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 12 of 18




government has consistently maintained its commitment to the new policy or

legislative scheme.” Flanigan’s Enterprises, 868 F.3d at 1257. No factor is

dispositive; a district court must consider the entirety of the relevant circumstances.

If “the totality of the circumstances persuades the court that there is no reasonable

expectation” that the City of Fairfield will reenact the former Ordinance 878, then

the Court must dismiss the case as moot. Flanigan’s Enterprises, 868 F.3d at 1257.

      Turning to the first factor, the Court may consider “the timing of the

[revision], the procedures used in enacting it, and any explanations independent of

this litigation which may have motivated it.” Flanigan’s Enterprises, 868 F.3d at

1257. This factor weighs against the City’s argument for mootness. Mr. Kelley filed

his lawsuit on May 28, 2013, two years after the vehicles at issue were towed. At

that point, Ordinance 878 had been in effect for more than 20 years. (Doc 102-8, p.

5). The City of Fairfield did not revise and approve the new version of Ordinance

878 until 2017, when this case had been pending for more than three years. (Doc.

87). The timing of the City’s action, after 20 years of inaction, suggests an attempt

to avoid liability. This suggestion is tempered only slightly by the City’s efforts to

work with Mr. Kelley to address his constitutional concerns. The Court appreciates

this cooperation, but a municipality should not await a federal lawsuit before

remedying an unconstitutional ordinance.




                                          12
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 13 of 18




      Under the second factor, a district court must “consider whether the actions

that have been taken to allegedly moot the case reflect a rejection of the challenged

conduct that is both permanent and complete.” Flanigan’s Enterprises, 868 F.3d at

1257. In Flanigan’s Enterprises, the City of Sandy Springs, Georgia, despite

defending the constitutionality of its prior ordinance for more than a decade,

“unanimously enacted a full and public repeal of the challenged provision; its

counsel ha[d]—on two separate occasions—warranted its commitment to the repeal;

and it ha[d] unanimously and publicly adopted a resolution affirming those

representations.” Flanigan’s Enterprises, 868 F.3d at 1262. Here, the Court cannot

infer such permanence in the City of Fairfield’s repeal of Ordinance 878. The City,

in its briefs, does not concede that the former version of Ordinance 878 was

unconstitutional. (Doc. 107, p. 17-20). But Mr. Kelley has not provided evidence

that indicates that the City of Fairfield’s revision is an ambiguous termination of the

prior ordinance. Flanigan’s Enterprises, 868 F.3d at 1262 (“Whether the City

defended the Ordinance and/or continues to believe it was constitutional provides

only weak evidence, if any, that its repeal was ambiguous . . . .”). The City of

Fairfield’s legislative repeal lends itself to a finding of permanence, unlike the

revision of, for example, a judicial standing order that a single official may change.

Edwards v. Cofield, 301 F. Supp 3d 1136, 1143 (M.D. Ala. March 21, 2018) (ease




                                          13
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 14 of 18




with which standing bond orders could be changed by single official weighed against

mootness finding).

      Under the third factor, the Court considers “whether the government has

consistently maintained its commitment to the new policy or legislative scheme.”

Flanigan’s Enterprises, 868 F.3d at 1257. In Flanigan’s Enterprises, the Eleventh

Circuit was “unable to adequately judge [the] commitment to the new scheme”

because the challenged ordinance was repealed only after the Eleventh Circuit

granted rehearing en banc. Flanigan’s Enterprises, 868 F.3d at 1254, 1262. Still,

the Eleventh Circuit found a public commitment, namely a city council resolution

not to reenact the repealed provision, weighed in favor of a finding of mootness.

Flanigan’s Enterprises, 868 F.3d at 1262. Here, the City of Fairfield has made no

such unambiguous statement of its commitment not to revert to the prior version of

Ordinance 878, but with no evidence to the contrary, the Court must consider the

Fairfield City Council’s vote to repeal the prior version of Ordinance 878, the fact

that the City worked with Mr. Kelley in crafting the new ordinance, and the manner

in which the new ordinance addresses the notice and hearing deficiencies of the old

ordinance as weighing in favor of a finding that the City is committed to the new

legislative scheme.

      While this case lacks “substantial evidence leading [the Court] to believe there

is no reasonable expectation that the same or similar provision will be reenacted”


                                         14
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 15 of 18




per Flanigan’s Enterprises, Mr. Kelley has not demonstrated that the City of

Fairfield is not committed to the new version of Ordinance 878. Mr. Kelley has not

shown from the totality of the circumstances that there is a reasonable expectation

the City of Fairfield will revert to the old version of Ordinance 878. Consequently,

the Court concludes that Mr. Kelley’s claim for declaratory relief is moot.

B. Nominal Damages and Attorney Fees

      As part of his declaratory judgment claim, Mr. Kelley requests a refund of

towing and storage charges and other fees that he paid to recover the vehicle that the

City seized pursuant to the old version of Ordinance 878. (Doc. 56, ¶ 117(c)). Mr.

Kelley also seeks “[a]n award of damages . . . fully compensating [him] for the

damages suffered as a direct and proximate result of” the City’s seizure of his

property. (Doc. 56, ¶ 117(f)). In addition, Mr. Kelley seeks attorney’s fees and costs

and “[s]uch other and further relief as the court finds proper.”           (Doc. 56,

¶ 117(g)-(h)).

      The Court initially found that it could, if Mr. Kelley were successful in his

declaratory judgment claim, award Mr. Kelley a refund of towing and storage

charges and other fees he paid to recover the seized vehicles, along with attorney’s

fees and costs, and “such other relief as necessary to remedy the consequences of

the constitutional infirmity.” (Doc. 99, p. 4). However, counsel for Mr. Kelley

conceded at a motion hearing that Mr. Kelley did not recover the vehicles and,


                                         15
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 16 of 18




therefore, did not pay fees or charges for which he could receive a refund. (Minute

entry for December 14, 2017 motion hearing). The only remaining claim for

damages would be for nominal relief to redress the consequences of the alleged

constitutional infirmities.

      The Eleventh Circuit Court of Appeals, unlike some other circuit courts of

appeal, disfavors the use of a prayer for nominal damages to save an otherwise moot

constitutional challenge.     The Eleventh Circuit has recognized two narrow

exceptions to this rule, one where “a judgment in favor of a plaintiff requesting only

nominal damages would have a practical effect on the parties’ rights or obligations,”

and the other where “nominal damages will be the only appropriate remedy to be

awarded to a victorious plaintiff in a live case or controversy.”         Flanigan’s

Enterprises, 868 F.3d at 1263-64. In the context of a now-repealed municipal

ordinance, the Eleventh Circuit has stated that the use of a prayer for nominal

damages to allow the Court to pass judgment on the ordinance’s constitutionality

“would surely constitute an impermissible advisory opinion.”              Flanigan’s

Enterprises, 868 F.3d at 1270.

      Mr. Kelley’s prayer for nominal damages is not sufficient to save his mooted

constitutional challenge. An award of nominal damages to Mr. Kelley would “serve

no purpose other than to affix a judicial seal of approval to an outcome that has




                                         16
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 17 of 18




already been realized.” Flanigan’s Enterprises, 868 F.3d at 1264. As such, Mr.

Kelley may not use his claim for damages to sustain this action.

      With respect to Mr. Kelley’s request for an award of attorney fees, the inquiry

is somewhat different because Mr. Kelley does not have to prove that the

pre-amendment version of Ordinance 878 was unconstitutional before he may

recover fees under 42 U.S.C. § 1988. To be entitled to an award of attorney fees,

Mr. Kelley must be a “prevailing party.” Under previous circuit precedent, Mr.

Kelley could have recovered attorney fees based on a showing that his suit

“prompt[ed] defendants to take action to meet plaintiff’s claim.” Church of

Scientology Flag Service, Org. v. City of Clearwater, 2 F.3d 1509, 1513 (11th Cir.

1993) (citing Nadeua v. Helgemoe, 581 F.2d 275, 279 (1st Cir. 1978)). The United

States Supreme Court rejected this “catalyst theory” for claiming attorney fees under

fee-shifting statutes in Buckhannon Bd. & Care Home, Inc. v. W.Va. Dept of Health

& Human Res., 532 U.S. 598 (2001). Under Buckhannon, even if the plaintiff’s

lawsuit caused the defendant to take action – and even if it appears that the defendant

would not have acted without the compulsion of a lawsuit – a district court may not

award fees unless the plaintiff has received “the necessary judicial imprimatur on

[a] change” in the law. Buckhannon, 532 U.S. at 605. To recover fees, a plaintiff

must “achieve[] a “‘judicially sanctioned change in the legal relationship of the

parties.’” Aaron-Brush v. Atty Gen. of Ala., 678 Fed. Appx. 792, 795–96 (11th Cir.


                                          17
      Case 2:13-cv-01012-MHH Document 113 Filed 09/30/19 Page 18 of 18




2017) (per curiam) (quoting Buckhannon, 532 U.S. at 605). For example, a district

court’s issuance of a consent decree, judgment on the merits of a plaintiff’s claim,

or a settlement agreement incorporated into the final order of dismissal would

constitute such a “judicially sanctioned change.” Aaron-Brush v. Atty Gen. of Ala.,

678 Fed. Appx. at 795-796.

      Mr. Kelley has caused a revision to the City of Fairfield’s municipal code.

There is no doubt that he was the catalyst for this change, but the parties’ cooperation

to enact the revision to Ordinance 878 without the involvement of the Court does

not provide the “judicial imprimatur” required to support an award of attorney fees.

      CONCLUSION

      For the reasons discussed above, the Court dismisses this action as moot and

orders the parties to pay their own fees and costs.

      DONE and ORDERED this September 30, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          18
